Spalding, J.
(dissenting). A reargument was had in this case. Both the majority and minority of the court adhere to their original opinions. Some minor changes which have been made in the majority opinion, and some suggestions on the reargument, make a few additional words of dissent proper.
*24In my judgment much more serious questions are involved in this, case than any considered in the majority opinion. This is not a case where one municipality is contracting with or constructing works in. another municipality in the same state, where the same laws are applicable to all, and where the same legislative body can regulate-the power of each municipality, nor is it a case where one state desires, to extend municipal work within the limits of another state; but it embraces the proposition of a minor municipality of a subdivision of' one nation extending its works of internal improvement within the limits of a foreign, sovereign power, whose laws are not before us, whose' legislative action is not shown to have been framed with any reference to such works, whose courts are not construing our law, and who cannot, be presumed to take into consideration what improvement is necessary for the promotion of the welfare of the landowners in this state. It is. also a question whether the treaty rights of the Federal government are not invaded.
All these suggestions would form a fruitful basis for discussion if' it were necessary to pass upon them; but for the reasons given in my former dissent, and for lack of time demanded by other duties they are passed without discussion.
The majority opinion has been somewhat revised with reference to-a distinction which appears to be drawn between a drain wholly artificial and one máde by deepening and widening the channel of an actual stream. While as a matter of fact there is a distinction between these works, yet, in contemplation of our drainage law, there-appears to me to be no distinction whatever. One is made the basis-for the assessment of private property, the same as the other, and this, is the principal and governing element in the matter. The stream-, whether widened and deepened, or only cleared out so as to permit the free passage of surface water, is a drain within the meaning of’ our drainage law; and all the provisions of that law applicable to-assessment, to obtaining the title to the right of way, and other matters, are equally applicable to the natural stream as to the wholly artificial drain. It seems to me that this proceeding is fraught with great danger to the people whose property is being assessed to pay for this so-called improvement. As far as disclosed by the record, the-right of way has not been obtained from all .the property owners on the-North side of the Canada boundary, and -certainly, as to those from. *25whom it has not been obtained, all persons approaching the stream for' the purpose of widening or deepening it will be trespassers; and I know of no method by which the right of eminent domain can be-exercised by a municipality of this state in a foreign country, and the right of way secured thereby. This, to me, appears to be a question of vital importance, and, alone, fatal to the contention of the-appellant.
For these reasons, and many others which might be expressed did-time permit, I adhere to my original dissent.
Carmody, J. I concur in the foregoing dissent.